Order entered March 30, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00261-CR

                       ROBERTO PALACIOS-SANCHEZ, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F14-12347-Q

                                           ORDER
       By letter dated March 13, 2015, the Court notified the parties that it has a question

concerning its jurisdiction over this appeal. Specifically, the Court noted that the documents

received from the Dallas County District Clerk reflect appellant pleaded guilty and received

deferred adjudication pursuant to a plea agreement. The trial court certified that case involves a

plea bargain and appellant has no right to appeal. See Tex. R. App. P. 25.2(a), (d); Dears v.

State, 154 S.W.3d 610 (Tex. Crim. App. 2005). Both appellant and the State responded that

there are no plea papers or other documentation to show the case involved a plea bargain

agreement and there are some discrepancies in the signatures on some of the documents.

Appellant also responds that the trial court allowed appellant to be released on an appeal bond

and set conditions of that bond, appointed counsel for appeal, and ordered the court reporter to
prepare the record. The parties agree that this Court should obtain findings regarding the

existence of a plea agreement, and the State also requests findings as to the signatures on the

documents and whether the Dallas County District Clerk has copies of all documents relevant to

the case. We agree that in order to properly determine our jurisdiction over the appeal, we

require information not in the record before us.

        Accordingly, we ORDER the trial court to make findings regarding the following.

             Whether appellant pleaded guilty to the offense for which he received deferred
              adjudication community supervision pursuant to a plea bargain agreement.

             If appellant pleaded guilty pursuant to an agreement, whether there is a written
               document, signed by all parties, memorializing the terms of the agreement.

             If appellant pleaded guilty pursuant to a plea agreement, whether he reserved the
               right to appeal any written motions ruled on before trial or whether the trial court
               granted permission to appeal.

             Whether the record maintained by the Dallas County District Clerk is complete,
              and, if not, the trial court shall determine what are true and correct copies of any
              missing documents pursuant to Texas Rule of Appellate Procedure 34.5(e).

        We ORDER the trial court to transmit a record containing its written findings of fact, any

supporting documentation, and any orders, to this Court within THIRTY DAYS of the date of

this order. We further ORDER that the supplemental record contain a new certification of

appellant’s right to appeal that accurately reflects the trial court proceedings as evidenced in the

trial court’s findings.

        We ABATE the appeal to allow the trial court to comply with this order. The appeal

shall be reinstated thirty days from the date of this order or when the findings are received.

                                                      /s/     ADA BROWN
                                                              JUSTICE